Citation Nr: 1520552	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Monica Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for sleep apnea.

The Board also notes that the Veteran has attempted to raise "helpless child" and dependent spouse claims in a February 19, 2015 statement, but such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The review of the Virtual VA claims processing systems and the Veterans Benefits Management System (VBMS) reveals additional, pertinent evidence which is not associated with the claims folder.  

For the reasons expressed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to his active military service.  See Feb. 2015 Informal Hearing Presentation, generally.  The Veteran also asserts that he did not seek prior treatment while on active duty because he was concerned that if he went to sick call "he would have been harassed and put on details."  See Feb. 2015 Informal Hearing Presentation, pg. 1.  

The Veteran was discharged from active service in April 1969, and his service treatment records are silent as to complaints, treatment, or diagnoses relating to sleep apnea.  He first reported sleep difficulty with symptoms of shortness of breath, tiredness when awaking, and restlessness in a July 1974 VA medical examination.  

In an August 2011 statement, the Veteran's wife reported that she has observed the Veteran's symptoms of tiredness and inability to breathe during the night since about 1990.  He was first diagnosed with sleep apnea in a December 2007 private medical record.  As of April 2011, VA treatment records again indicated that the Veteran suffers from moderate obstructive apnea. 
   
VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

After a thorough review of the Veteran's claims file, to include his paperless electronic record, and in light of the competent reports of ongoing symptoms since service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the Veteran's obstructive sleep apnea is causally related to his active service. 

In addition, in VA Form 21-526 dated in September 2011, the Veteran reported that he began receiving treatment for his sleep apnea at the Pershing (Poplar Bluff) VAMC in 2007.  The record contains VA treatment records dated from March 2011 to April 2011 and February 2013 to July 2014.  The Board finds that all VA treatment records dated prior to February 2013 should be associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder the Veteran's VA treatment records from Pershing (Poplar Bluff) VA Medical Center dated prior to February 2013.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2. After completing the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed obstructive sleep apnea had its onset during the Veteran's period of active duty service; or, was caused by any incident or event that occurred during his period of service?

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

When providing these opinions, the examiner should consider and discuss the Veteran's service and post-service treatment records (to include the July 1974 VA medical examination), the Veteran's lay statements, the Veteran's wife's August 2011 statement, and any other relevant information.

A complete explanation should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completing the foregoing, the Veteran's claim should be readjudicated based on the entirety of evidence, to include all of the evidence received since the issuance of the September 2013 Statement of the Case.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







